DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the braking device as recited in claim 8 and a drive machine as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell et al (U.S. 10,542,666).
Connell discloses a wheel module (as shown in fig. 4a) for a motor vehicle, having a wheel (68) and a wheel a guide (the attachment structure between the wheel 68 and the first side 58) for guiding the wheel (68), the wheel guide (14) having a wheel carrier unit (86) for supporting the wheel (68), a wheel fork (a L-shape structure at an end of a leg 12 as shown in fig. 1) supporting the wheel carrier unit (86), a steering actuator (see col. 5, lines 2-10) for adjusting the steering angle of the wheel (68), a spring-damper unit (73); and a level adjustment unit (37) for adjusting the height of the vehicle body (10) of the motor vehicle, wherein the spring-damper unit (73) is arranged in a region of the wheel guide (14) between the wheel fork (L-shaped structure at the end of the leg 12) and the wheel carrier unit (86); wherein, the level adjustment unit (37) forms a supporting device for supporting the wheel module (68) on a vehicle body (10) of the motor vehicle; wherein, the wheel carrier unit (86) has a braking device; wherein the vehicle having one or more wheel modules (68); wherein the motor vehicle is a self-driving motor vehicle and is an autonomous passenger transport vehicle; wherein the wheel carrier (86) have a drive machine (70).
Allowable Subject Matter
Claims 2, 4-7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        March 26, 2022